Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to a restriction requirement mailed on 04/12/2022, the Applicant elected Species A encompassing claims 1-15 traverse on 05/24/2022 ("05-24-22 Response") on the ground that "...the two species identified by the Office do not have mutually exclusive characteristics and a device can simultaneously have characteristics of the two species above." (with applicant's arguments starting on p. 6 of the 05-24-2022 Response). The examiner respectfully disagrees. 
	Paragraph [0021] of the Specification discloses a gate electrode 210. It further discloses that the gate electrode 210 may be "a placeholder gate electrode or a functional gate electrode." "In contrast, a functional gate electrode 210 may include tungsten, aluminum, copper..."  For such metal functional gate electrode, it is presumed that it would not be subsequently removed and refilled with the same metal functional gate electrode material.  Without the functional gate electrode 210 being removed, there would be no reasonable way to introduce a u-shaped gate dielectric which would presumably be formed underneath. The Species B having the u-shaped gate dielectric seems to encompass a device in which a replacement gate is formed inside the u-shaped gate dielectric. The Species A does not have this characteristic, so Species B has a characteristic of a u-shaped gate dielectric, in combination with other features, that is exclusive to that of Species A. 
Therefore, the requirement is still deemed proper and is made FINAL.
	Currently, claims 1-20 are pending. Non-elected Species B encompassing claims 16-20 has been withdrawn from examination. Elected claims 1-15 are examined below. 

Information Disclosure Statement (IDS)
The information disclosure statement submitted on 11/30/2020 ("11-30-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 11-30-20 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  INTEGRATED CIRCUIT WITH DOPED LOW-K SIDEWALL SPACERS FOR GATE STACKS

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  
	In claim 2, "wherein the" is repeated. 
	In claim 12, "the second sidewall surface" lacks antecedent basis. It has been assume to be "the second sidewall spacer."
	 Appropriate corrections are required.


Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, claim 2 is indefinite, because the Applicant’s use of the term "about" fails to inform those skilled in the art about the scope of the invention with reasonable certainty. The term "about" is relative and subjective term per se.  Its ordinary meaning as envisaged by a dictionary fails to provide reasonable certainty as to the "metes" and "bounds" of the term "about" are.  Customarily, those skilled in the art have differing views of what the term "about" encompasses:
According to Redler (Pub. No. US 2018/0083435 A1 to Redler), "the term 'about' refers to a value within +/- 25% of the nominal value." (para [0042]).
Avci (Pub. No. US 2017/0271501 A1 to Avci et al.) has a narrower view than Redler:  "The term 'about' refers to "+/- 20% of a target value" (para [0029]).  
Gardner (Pub. No. US 2014/0306250 A1 to Gardner et al.) has a narrower view than Avci: The “term ‘about' refers to a +/- 10% variation from the nominal value.” (para [0045]).
Ichijo (Patent No. US 8,324,699 B2) has a narrower view than Gardner: Ichijo construes the term "about" to include a deviation of at least +/- 5% of the modified terms if this deviation would not negate the meaning of the words they modify." (col. 5, ln 24-30).  
Loboda et al. (Pub. No. US 2014/0117380 A1) has the narrowest view: The term “about” may mean +/- 1 % (para [0057]). 
	So, whose definition of the term "about" controls here?  Since there are divergent views of what the term "about" means in the semiconductor art, the “metes and bounds” of the term "about" are not clear and thus the Applicants have not provided requisite notice of about "about” encompasses.  Without providing this requisite notice, the claim creates a zone of uncertainty, and thus fails to inform those skilled in the art about the scope of the invention with reasonable certainty.
	Claim 13 is indefinite, because "the dielectric material" lacks antecedent basis. For the purpose of advancing the examination of the present application, "the dielectric material" has been assume to refer to "a low-k dielectric material."

A. Prior-art rejections based on Zhang
	
Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub. No. US 2017/0200808 A1 to Zhang et al. ("Zhang").
Fig. 15 of Zhang has been provided to support the rejection below: 	

    PNG
    media_image2.png
    288
    370
    media_image2.png
    Greyscale


	Regarding independent claim 1, Zhang teaches a device (see Fig. 15 for example) comprising:
	a gate stack 204, 214, 215 (para [0072] - "The composite structure may include the conductor 215 (e.g. a TiAl member) and an insulator 214 (e.g., a high-k dielectric member). The composite structure may also include the insulator 204, which may remain after the element 205 has been removed.") disposed on a substrate 201; and
	a first sidewall spacer 206 or 212 formed of a low-k dielectric material (para [0063] - "Each of a dielectric constant of the dielectric material 206 and a dielectric constant of the dielectric member 2061 may be less than or equal to 3.9, such as less than 3.0 and/or less than 2.6. The dielectric members 206 and 2061 may be formed of one or more of...a porous carbon doped silicon nitride material..."; para [0070] - "A dielectric constant of the dielectric spacer 212 may be less than or equal to 3.9, such as less than 3.0 and/or less than 2.6. The dielectric spacer 212 may be formed of one or more of...a porous carbon doped silicon nitride material...") and disposed on the gate stack 204, 214, 215, wherein the low-k dielectric material includes a porous low-k dielectric material (a porous carbon doped silicon nitride material) and a first-type dopant (carbon dopant). 
	Regarding claim 2, Zhang teaches the low-k dielectric a material that has a dielectric constant of about 3 ("...less 3.0 and/or less than 2.6..." is "about" 3.).
	Regarding claim 3, Zhang teaches the low-k dielectric material that is a material having a dielectric constant of 1 to less than 3.9 ("...less 3.0 and/or less than 2.6...").
	Regarding claim 7, Zhang teaches a second sidewall spacer 214 (vertical portion of the insulator 214) disposed directly on the gate stack 204, 214 (horizontal portion of the insulator 214), 215 between the gate stack 204, 214, 215 and the first sidewall spacer 206 or 221, wherein the second sidewall spacer prevents the first sidewall spacer 206 and 221 from interfering with the gate stack 204, 214, 215.

	Regarding independent claim 9, Zhang teaches a device (see Fig. 15 for example) comprising:
	a first gate stack 204, 214, 215 (para [0072] - "The composite structure may include the conductor 215 (e.g. a TiAl member) and an insulator 214 (e.g., a high-k dielectric member). The composite structure may also include the insulator 204, which may remain after the element 205 has been removed.") disposed on a substrate 201; 
	a first sidewall spacer 214 (vertical portion of the insulator 214) disposed along and interfacing with the first gate stack 204, 214 (horizontal portion of the insulator 214), 215; and
	a second sidewall spacer 206 or 212 formed of a low-k dielectric material (para [0063] - "Each of a dielectric constant of the dielectric material 206 and a dielectric constant of the dielectric member 2061 may be less than or equal to 3.9, such as less than 3.0 and/or less than 2.6. The dielectric members 206 and 2061 may be formed of one or more of...a porous carbon doped silicon nitride material..."; para [0070] - "A dielectric constant of the dielectric spacer 212 may be less than or equal to 3.9, such as less than 3.0 and/or less than 2.6. The dielectric spacer 212 may be formed of one or more of...a porous carbon doped silicon nitride material...") and disposed along and interfacing with the first sidewall spacer 214 (vertical portion), wherein the low-k dielectric material includes a low-k dielectric material (a porous carbon doped silicon nitride material) and a first-type dopant (carbon dopant), wherein the low-k dielectric material has at least one void therein (porous). 
	Regarding claim 10, Zhang teaches an etch stop layer 209 or 221 (para [0064] - "a dielectric layer 209"; para [00790] - "The dielectric spacer 221") disposed directly on the second sidewall spacer 206 or 212. 
	Regarding claim 13, Zhang teaches the dielectric material (of material 206 or 212) that includes a semiconductor nitride (a porous carbon doped silicon nitride material). 
	Regarding claim 14, Zhang teaches the low-k dielectric material that is a material having a dielectric constant of 1 to less than 3.9 ("...less 3.0 and/or less than 2.6...").

B. Prior-art rejections based on a combination of Li, Peng and Chang
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2011/0215409 A1 to Li et al. ("Li") (cited in the 11-30-20 IDS) in view of Patent No. US 9,385,124 B1 to Peng et al. ("Peng") (cited in the 11-30-20 IDS) and Patent No. US 6,423,652 B1 to Chang et al. ("Chang") (cited in the 11-30-20 IDS).
	Fig. 7 of Li has been provided to support the rejections below:


    PNG
    media_image3.png
    342
    575
    media_image3.png
    Greyscale

	Regarding independent claim 1, Li teaches a device (see Fig. 7 for example). comprising:
	a gate stack 60 or 70 (para [0068] - "gate structure 60"; para [0069] - "gate structure 70") disposed on a substrate 5 (para [0029] - "semiconductor substrate 5"); and
	a first sidewall spacer 18 (para [0034] - "...the at least one spacer 18 may be comprised of a low-k dielectric material having a dielectric constant ranging from 1.75 to 3.5. Examples of materials suitable for low-k dielectric spacers include...spin-on silicone based polymeric dielectric (e.g., hydrogen silsesquioxane (HSQ) and methylsilsesquoixane (MSQ)...") formed of a low-k dielectric material (MSQ or HSQ) and disposed on the gate stack 60 or 70, wherein the low-k dielectric material includes a porous low-k dielectric material (MSQ or HSQ; para [0034]).
	Li does not disclose that the low-k dielectric material further includes a dopant selected from the group consisting of an n-type dopant and a p-type dopant.
	Peng teaches that "The use of alternative materials for the sidewall spacers, such as materials having k values less than about 7.0 (i.e., lower than the k value of silicon nitride), has been desirable but often problematic. Most of such low-k materials are based upon carbon or boron doped silicon nitride (other examples includes spacers comprised of organic silicate glass (OSG), fluorine doped SiO2...hydrogen silsesquioxane (HSQ), methylsilsesquioxane (MSQ) or combinations of such materials) and they are often porous in nature and may have pin-holes.  The low-k materials, when used as a traditional spacer material, is subjected to subsequent process steps, e.g., wet cleans, ion implantation, a reactive ion etching (RIE) process, etc. in order to define the position where the source/drain regions will be located...Such low-k materials also tend to be weaker mechanically than silicon nitride, which makes them less capable of standing up to the subsequent processing steps (to serve as barriers to contaminants and moisture) after they are formed, e.g., wet cleaning processes, etching processes, etc...Moreover, such spacers are typically subjected to ion implantation with relatively high temperature source/drain anneal processes, which also tends to damage and deplete the carbon and boron from such low-k materials.") (col. 2, ln 23-55). That is, Peng recognizes a need to improve mechanical strength of porous, low-k spacers so that they can better tolerate or "stand up" to subsequent processes that can damage them.
	Chang recognizes a problem that "However, the porous structure compound may also lead to the absorption of moisture from the surrounding atmosphere. Since water is a polar material having a dielectric constant of about 78, the dielectric constant of an MSQ film may increase considerably when only a very small amount of moisture is absorbed." (col. 1, ln 62 - col. 2, ln 3). Chang addresses said problem by providing "a post-processing treatment of a low dielectric constant material, which treatment is capable of reducing moisture absorption so that the low dielectric constant can be maintained." (col. 2, ln 6-13). Chang performed shallow implantation of MSQ film with boron implantation, which lowered leakage current (Fig. 4) while maintaining low dielectric constant (Fig. 5). Chang projects that HSQ film, which is similar to MSQ film, can also see improved film when shallow implantation of boron is employed (col. 2, ln 28-32; col. 1, ln 62 - col. 2, ln 3). Chang further teaches that subsequent anneal can reduce damages caused by implanted ions (col. 2, ln 33-37). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the low-k, porous MSQ or HSQ spacers taught by Li by implanting their surfaces with boron ion to form "a thin compact surface layer" (Chang, col. 2, ln 14-21) and optional subsequent anneal (Chang, col. 2, ln 33-37) as taught by Chang, so as to improve their mechanical strength of porous, low-k spacers so that they can better tolerate or "stand up" to subsequent processes that can damage them (Peng) while maintaining their low dielectric constant (Chang). 
	Regarding claim 2, the combination above teaches that the low-k dielectric material (MSQ or HSQ) that has a dielectric constant of about 3 that has a dielectric constant of about 3 (Li, para [0034] - "In one embodiment, the at least one space 18 is comprises of a low-k dielectric material having a dielectric constant ranging from 1.75 to 3.5."). 
	Regarding claim 3, the combination above teaches that the low-k dielectric material (MSQ or HSQ) that is a material having a dielectric constant from 1.75 to 3.5, which overlaps with the claimed range of 1 to less than 3.9.
	 "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the range of 1.75 to 3.5 overlaps with the claimed range 1 to less than 3.9,  a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 4, Chang of the combination above further teaches the dopant that is the first-type dopant which is a p-type dopant (Chang, Fig. 5; boron dopant.). 


	Regarding claim 7, Li of the combination above teaches a second sidewall spacer 26 (para [0046]- "etch stop metal nitride layer 26") disposed directly on the gate stack 70 between the gate stack 70 and the first sidewall spacer 18, wherein the second sidewall spacer 26 prevents the first sidewall spacer from interacting with the gate stack 70.  
	
	Regarding independent claim 9, Li teaches a device (see Fig. 7 for example. Please note that reference numbers such as the ones recited within parenthesis have no effect on the scope of the claims) comprising:
	a first gate stack 60 or 70 (para [0068] - "gate structure 60"; para [0069] - "gate structure 70") disposed on a substrate 5 (para [0029] - "semiconductor substrate 5");
	a first sidewall spacer 28 (para [0058] - "FIG. 7 depicts one embodiment of forming a metal layer 28 composed of titanium and aluminum...") disposed along and interfacing with the first gate stack 60 or 70, wherein:
	a second sidewall spacer 18 (para [0034] - "...the at least one spacer 18 may be comprised of a low-k dielectric material having a dielectric constant ranging from 1.75 to 3.5. Examples of materials suitable for low-k dielectric spacers include...spin-on silicone based polymeric dielectric (e.g., hydrogen silsesquioxane (HSQ) and methylsilsesquoixane (MSQ)...") formed of a low-k dielectric material (para [0034]) and disposed along and interfacing with the first sidewall spacer, wherein the low-k dielectric material includes a dielectric material (MSQ or HSQ), wherein the low-dielectric material  (MSQ or HSQ) has at least one void therein.
	As evidenced by Peng, MSQ and HSQ are porous (col. 2, ln 23-55);
	Li further teaches a source/drain contact 29 or 28, 29 (see Fig. 7) disposed such that the sidewall spacer 18 is disposed between the source/drain contact 29 and the gate stack 70 (see Fig. 7). 
	Li does not disclose that the low-k dielectric material further includes a dopant.
	Peng teaches that "The use of alternative materials for the sidewall spacers, such as materials having k values less than about 7.0 (i.e., lower than the k value of silicon nitride), has been desirable but often problematic. Most of such low-k materials are based upon carbon or boron doped silicon nitride (other examples includes spacers comprised of organic silicate glass (OSG), fluorine doped SiO2...hydrogen silsesquioxane (HSQ), methylsilsesquioxane (MSQ) or combinations of such materials) and they are often porous in nature and may have pin-holes.  The low-k materials, when used as a traditional spacer material, is subjected to subsequent process steps, e.g., wet cleans, ion implantation, a reactive ion etching (RIE) process, etc. in order to define the position where the source/drain regions will be located...Such low-k materials also tend to be weaker mechanically than silicon nitride, which makes them less capable of standing up to the subsequent processing steps (to serve as barriers to contaminants and moisture) after they are formed, e.g., wet cleaning processes, etching processes, etc...Moreover, such spacers are typically subjected to ion implantation with relatively high temperature source/drain anneal processes, which also tends to damage and deplete the carbon and boron from such low-k materials.") (col. 2, ln 23-55). That is, Peng recognizes a need to improve mechanical strength of porous, low-k spacers so that they can better tolerate or "stand up" to subsequent processes that can damage them.
	Chang recognizes a problem that "However, the porous structure compound may also lead to the absorption of moisture from the surrounding atmosphere. Since water is a polar material having a dielectric constant of about 78, the dielectric constant of an MSQ film may increase considerably when only a very small amount of moisture is absorbed." (col. 1, ln 62 - col. 2, ln 3). Chang addresses said problem by providing "a post-processing treatment of a low dielectric constant material, which treatment is capable of reducing moisture absorption so that the low dielectric constant can be maintained." (col. 2, ln 6-13). Chang performed shallow implantation of MSQ film with boron implantation, which lowered leakage current (Fig. 4) while maintaining low dielectric constant (Fig. 5). Chang projects that HSQ film, which is similar to MSQ film, can also see improved film when shallow implantation of boron is employed (col. 2, ln 28-32; col. 1, ln 62 - col. 2, ln 3). Chang further teaches that subsequent anneal can reduce damages caused by implanted ions (col. 2, ln 33-37). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the low-k, porous MSQ or HSQ spacers taught by Li by implanting their surfaces with boron ion to form "a thin compact surface layer" (Chang, col. 2, ln 14-21) and optional subsequent anneal (Chang, col. 2, ln 33-37) as taught by Chang, so as to improve their mechanical strength of porous, low-k spacers so that they can better tolerate or "stand up" to subsequent processes that can damage them (Peng) while maintaining their low dielectric constant (Chang).
	Regarding claim 10, Li of the combination above teaches an etch stop layer 30 (para [0042] - "interlevel dielectric layer 30") disposed directly on the second sidewall spacer 18. 
	Regarding claim 11, Li of the combination above further teaches a source/drain feature 21 or 22 disposed on the substrate 5;
	 a contact 23 (para [0050] - "via 23") extending to the source/drain feature 21 or 22, and
	wherein the etch stop layer 30 extends from the second sidewall spacer 18 to the contact 23 such that the etch stop layer 30 prevents the second sidewall spacer 18 from interfacing the contact 23.
	Regarding claim 12, Li of the combination above further teaches a top surface of the first sidewall spacer 28, a top surface of the second sidewall surface 18 and a top surface of the etch stop layer 30 that form a planarized surface facing away from the substrate 5.  
	Regarding claim 13, Li of the combination teaches the dielectric material that includes a material of semiconductor oxide (hydrogen silsesquioxane (HSQ) and methylsilsesquoixane (MSQ)...").
	 Regarding claim 14, the combination above teaches that the low-k dielectric material (MSQ or HSQ) that is a material having a dielectric constant from 1.75 to 3.5, which overlaps with the claimed range of 1 to less than 3.9.
	 "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the range of 1.75 to 3.5 overlaps with the claimed range 1 to less than 3.9,  a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 15, Li of the combination above further teaches a source/drain feature 21 or 22 disposed on the substrate 5;
	a contact 23 extending to the source/drain feature 21 or 22,
	a second gate 70 (para [0071] - "The second device region 7...the gate structure 70") stack disposed on the substrate 5;
	a third sidewall spacer 18 (of the gate structure 70) formed of a low-k dielectric material (para [0034]) and disposed on the second gate stack 70, the third sidewall spacer 18 having a sidewall surface facing the contact 23 and the second sidewall spacer 28 (of the gate structure 60) having a sidewall facing the contact 23;
	an etch stop layer 30 including a first portion disposed along and interfacing the entire sidewall surface of the third sidewall spacer 18 (of the gate structure 70) and a second portion disposed along and interfacing with the entire sidewall surface of the first sidewall spacer 18 (of the gate structure 60).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5, 7 and 9-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of the Parent Patent No. US 10,854,726 B2 (" ’726 Patent").  Although the conflicting claims are not identical, they are not patentably distinct from each other, because the scope of claims of the ‘726 Patent is narrower or substantially the same with that of claims of the present application. 
	Regarding independent claim 1 of the present application, claim 1 of the ‘726 Patent is narrower than or substantially the same as the scope of claim 1 of the present application. 
	Regarding claim 2 of the present application, claim 1 of the ‘726 Patent is narrower than or substantially the same as the scope of claim 2 of the present application. 
	Regarding claim 3 of the present application, claim 1 of the ‘726 Patent is narrower than or substantially the same as the scope of claim 3 of the present application. 
	Regarding claim 4 of the present application, claim 1 or 2 of the ‘726 Patent is narrower than or substantially the same as the scope of claim 4 of the present application. 
	Regarding claim 5 of the present application, claim 1 or 3 of the ‘726 Patent is narrower than or substantially the same as the scope of claim 5 of the present application.
	Regarding claim 7 of the present application, claim 4, 10 and 11 of the ‘726 Patent is narrower than or substantially the same as the scope of claim 7 of the present application.
	Regarding claim 9 of the present application, claim 7 of the ‘726 Patent is narrower than or substantially the same as the scope of claim 9 of the present application.
	Regarding claim 10 of the present application, claim 9 of the ‘726 Patent is narrower than or substantially the same as the scope of claim 10 of the present application.
	Regarding claim 11 of the present application, claim 12 of the ‘726 Patent is narrower than or substantially the same as the scope of claim 11 of the present application.
	Regarding claim 12 of the present application, claim 5 of the ‘726 Patent is narrower than or substantially the same as the scope of claim 12 of the present application.
	Regarding claim 13 of the present application, claim 8 of the ‘726 Patent is narrower than or substantially the same as the scope of claim 13 of the present application.
	Regarding claim 14 of the present application, claim 7 of the ‘726 Patent is narrower than or substantially the same as the scope of claim 14 of the present application.
	Regarding claim 15 of the present application, claim 12 of the ‘726 Patent is narrower than or substantially the same as the scope of claim 15 of the present application.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 6 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 6 or (ii) claim 6 is rewritten in independent form to include all of the limitations of its base claim 1.
Claim 8 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 6 or (ii) claim 6 is rewritten in independent form to include all of the limitations of its base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        19 July 2022

	

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status